Citation Nr: 0408734	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
White River Junction, Vermont Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the veteran's claims 
for service connection as not well grounded.  Although the 
July 1999 rating decision became final in July 2000, the RO 
reconsidered the veteran's claims under the Veterans Claims 
Assistance Act of 2000 (VCAA)in a September 2001 supplemental 
statement of the case.  Thereafter, the veteran expressed his 
desire to continue his appeal.  The case was then transferred 
to the Manchester, New Hampshire RO, which is presently 
handling the current appeal.  


FINDINGS OF FACT

1.  All appropriate notification action has been accomplished 
with regard to the veteran's claims for service connection, 
and all available evidence and information necessary to 
substantiate the veteran's claims have been obtained.

2.  The veteran's current bilateral hearing loss disability 
is etiologically related to his active military service.

3.  The veteran's current bilateral tinnitus is etiologically 
related to his service-connected hearing loss disability.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred or 
aggravated during active service.  38 U.S.C.A. §§ 106, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2003).

2.  Tinnitus is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claims.  
Accordingly, no further development is required under the 
VCAA or the implementing regulations.

Factual Background

The veteran served on active duty from August 1966 to August 
1969.  Service medical records are negative for complaints or 
findings related to tinnitus.  A February 1966 enlistment 
examination report notes that pure tone thresholds, in 
decibels, were as follows: 

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
5 (20)
5 (15)
0 (10)
5 (15)
5 (10)
15 (25)
LEFT
10 (25)
5 (15)
5 (15)
0 (10)
35 (40)
25 (35)

(The figures in parentheses are reported pursuant to 
International Standards Organization (ISO) criteria in order 
to facilitate data comparison.  Audiometric findings were 
recorded pursuant to American Standards Association (ASA) 
standards prior to October 31, 1967, for service audiometric 
studies.)  At this time, no pertinent diagnosis was noted and 
the veteran was found to be physically qualified for 
enlistment.  Service medical records are negative for 
complaints or findings related to hearing loss disability.  A 
July 1969 separation examination report notes that pure tone 
thresholds, in decibels, were as follows: 

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
0
0
0
--
0
--
LEFT
0
0
0
--
0
--

At the time of separation, the veteran denied any history or 
complaints of hearing loss disability.  The veteran was found 
to be physically qualified for separation.

VA treatment reports from the White River Junction VA Clinic 
dated from 1970  to 1983 are negative for complaints or 
findings related to hearing loss disability or tinnitus.

In September 1998, the veteran submitted a claim for service 
connection.  The veteran maintained that at separation from 
service, he had hearing loss disability caused by noise 
exposure from a firing range.  The veteran also indicated 
that he had no medical evidence to submit in support of his 
claim.

The record of a November 1998 audiological evaluation by 
Frank E. Musiek, Ph. D, notes that the veteran reported a 
history of noise exposure from firing guns both in the 
military and after his military service.  The veteran also 
complained of bilateral tinnitus, present "for a number of 
years."  Examination revealed an essentially normal 
audiogram through 1500 Hz and then a rather severe high-
frequency sensorineural hearing loss for the left ear and a 
moderate high-frequency hearing loss for the right ear.  Dr. 
Musiek stated, "It appears to me that the primary factor 
here is noise exposure that [the veteran] has incurred.  I am 
also concerned about the fact that his left ear is 
considerably worse than his right at the high-frequencies 
with no fair explanation for this."

In a statement received by the RO in June 1999, the veteran 
stated that he experienced ear pain, temporary hearing loss 
and tinnitus during service, especially after exposure to 
noise from guns and grenades.  He stated that he did not wear 
ear protection during service.  

A March 2000 VA audiology consultation note indicates the 
veteran's complaints of hearing loss and tinnitus since 
service.  The veteran reported significant noise exposure 
without hearing protection during service.  He also reported 
that his post-service occupation history was positive for 
some noise exposure without hearing protection around 
construction sites; however, he indicated that for the 
majority of his post-service career, he wore ear protection 
as required by his employers.  Upon examination, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
60
55
LEFT
10
20
45
75
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner stated, "Based on [the veteran's] reported 
history and the configuration of his audiogram, it is at 
least as likely as not that the noise induced trauma suffered 
during his military service contributed to his hearing loss 
and the tinnitus he reports is at least as likely as not 
secondary to the loss of hearing."

In September 2001, a VA audiological evaluation was conducted 
by the same examiner who conducted the March 2000 evaluation.  
Upon examination, pure tone thresholds, in decibels, were as 
follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
--
10
15
60
55
LEFT
--
25
45
75
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner was asked:

In view of the normal audiogram at time 
of discharge, would you review your 
report of 3-21-00 and confirm or modify 
that conclusion as to the origin of the 
current hearing problems/tinnitus?  If 
you do not believe the separation 
audiogram on 7-9-69 to be accurate, 
please state why.

The examiner responded:

The separation audiogram from 7-9-69 
does, indeed, show hearing to be normal 
in both ears.  I do think it is unusual 
for all his thresholds at separation to 
be 0 [decibels], particularly since his 
hearing levels as enlistment are quite 
different.  However, given the known 
characteristic of noise, that once 
removed from it, no additional loss 
occurs because of that noise, it doesn't 
appear the loss is service connected 
given the normal separation audiogram.

The veteran testified during a September 2002 personal 
hearing that he has had ringing in his ears since service.  
He also testified that he first noticed problems hearing 
shortly after service.  In addition, the veteran testified 
that since service, for the most part, he has worn ear 
protection at his jobs. 

A September 2003 statement from Pamela J. Gordon, 
Audiologist, notes that a recent hearing test revealed a 
decrease in hearing that was more pronounced in the higher 
pitched sounds for both ears.  

The other evidence of record includes lay statements from the 
veteran's friends, who maintained that the veteran did not 
have any hearing problems before his military service.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2003).  Moreover, service incurrence or aggravation of 
organic disease of the nervous system (to include 
sensorineural hearing loss) may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

It should be pointed out that impairment in hearing acuity is 
not considered a disability for purposes of an award of 
service connection unless audiometric test results, including 
speech recognition scores, have reached a certain level.  The 
provisions of 38 C.F.R. § 3.385 provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As indicated above, the post-service medical evidence, 
including a September 2001 VA audiological evaluation, 
demonstrates that the veteran currently has bilateral hearing 
loss disability as defined by 38 C.F.R. § 3.385.

The veteran's entrance examination report notes pure tone 
thresholds in excess of 25 decibels (specifically, at 4000 
and 6000 Hertz) in the left ear only, indicative of the 
presence of defective hearing in the left ear.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.385.  

In a November 1998 opinion, the veteran's private examiner 
characterized the veteran's hearing loss as due to noise 
exposure, to include noise exposure in service.  The March 
2000 VA examiner initially attributed the veteran's hearing 
loss disability to inservice acoustic trauma; however, after 
reviewing the veteran's service medical records in September 
2001, the examiner changed her opinion.  She stated that, 
given the veteran's normal separation examination, it did not 
appear that the veteran's current hearing loss disability was 
related to his inservice noise exposure.  

The revised opinion against the claim is premised on the fact 
that all of the veteran's thresholds were 0 decibels at 
separation, but the examiner also stated that it was unusual 
for all of the veteran's thresholds to have been 0 decibels 
at separation, particularly given the thresholds noted on the 
entrance examination.  

In the Board's opinion, this is a case where the evidence 
supportive of the claim and the evidence against the claim 
are in approximate balance.  Therefore, the veteran is 
entitled to service connection for bilateral hearing loss 
disability.

With respect to the veteran's claim for service connection 
for tinnitus, the Board notes that the veteran's service 
medical records are negative for complaints or findings 
related to tinnitus.  The veteran is currently diagnosed with 
tinnitus, and the March 2000 VA examiner has stated that the 
tinnitus is secondary to the veteran's hearing loss 
disability.  There is no medical opinion refuting this.  
Accordingly, the veteran is also entitled to service 
connection for tinnitus.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



